                                          
                                                     

 

Execution Version

AMENDMENT NO. 1 TO THE

MIDSTREAM SERVICES AND GAS DEDICATION AGREEMENT

THIS AMENDMENT NO. 1 TO THE MIDSTREAM SERVICES AND GAS DEDICATION AGREEMENT
(this “Amendment No. 1”), dated as of August 9, 2007, is entered into by and
between Bluestem Pipeline, LLC, a Delaware limited liability company
(“Gatherer”), and Quest Resource Corporation, a Nevada Corporation (“Shipper”
and, together with Gatherer, the “Parties”).

WITNESSETH

WHEREAS, the Parties entered into a midstream services and gas dedication
agreement, dated as of December 22, 2006 (the “Midstream Services Agreement”),
pursuant to which Gatherer agreed to provide certain Midstream Services to
Shipper for all Natural Gas produced from Shipper’s wells in the Cherokee Basin
that are connected to Gatherer’s System; and

WHEREAS, the Parties desire to amend the Midstream Services Agreement to provide
that Gatherer will lay the saltwater disposal lines for any of Shipper’s Natural
Gas wells connected to Gatherer’s System and will connect such saltwater
disposal lines to Shipper’s saltwater disposal wells on the terms and conditions
contained herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, the Parties hereby agree as follows:

1.         Paragraph 2.1 of the Midstream Services Agreement is hereby deleted
and replaced in its entirety as follows:

Services under this Agreement shall consist of Gatherer (a) accepting Natural
Gas tendered by Shipper to Gatherer at the Receipt Point(s), as defined in
Paragraph 4.1 and described on Exhibit A, including any one or a combination of
the following Midstream Services: gathering, dehydration, treating, compression,
redelivery of Natural Gas to or for the account of Shipper at the Delivery
Point(s), and any other services mutually agreed upon by the Parties and (b) (i)
laying saltwater disposal lines for new Shipper Natural Gas wells connected to
Gatherer’s System and (ii) connecting new Shipper Natural Gas wells connected to
Gatherer’s System to saltwater disposal wells drilled and completed by Shipper
(the “SWD Connection Services” and, together with the Midstream Services, the
“Services”).

 

1

 

--------------------------------------------------------------------------------



 

2.         Paragraph 2.3 of the Midstream Services Agreement is hereby amended
by inserting “Except as provided herein with respect to SWD Connection
Services,” at the beginning of the first sentence thereof.

3.         A new Paragraph 2.5 of the Midstream Services Agreement is hereby
added, reading in its entirety as follows:

Shipper shall be solely responsible, at its cost, for the supply of pipeline
used by Gatherer in performing the SWD Connection Services.

4.         Paragraph 5.1 of the Midstream Services Agreement is hereby deleted
and replaced in its entirety as follows:

Shipper agrees to pay Gatherer each month, for Midstream Services provided under
this Agreement, an amount determined by multiplying the applicable Quantities of
Natural Gas, as set forth in Paragraph 5.4, by the applicable rates set forth in
this Paragraph 5.1 (subject to adjustment as provided herein) as follows:

(a) Gathering, Dehydration and Treating Services (the “Gathering Fee”): $.50 per
MMBtu; and

(b) Compression Services (the “Compression Fee”): $1.10 per MMBtu.

In addition, Shipper agrees to pay Gatherer each month, for SWD Connection
Services provided under this Agreement, (i) an amount determined by multiplying
the length of pipeline installed pursuant to Paragraph 2.1(b)(i) above by $1.25
per linear foot plus (ii) an amount determined by multiplying the number of
saltwater disposal wells connected pursuant to Paragraph 2.1(b)(ii) above by
$1,000 (collectively, the “Connection Fee”).

5.         Paragraph 5.2 of the Midstream Services Agreement is hereby
redesignated as Paragraph 5.2(a) and a new Paragraph 5.2(b) is hereby added to
the Midstream Services Agreement, reading in its entirety as follows:

Beginning January 1, 2008, the Connection Fee shall be subject to adjustment on
an annual basis. The amount of the adjusted fee shall be determined by
multiplying the Connection Fee by the Percentage Change in Employment Cost Index
for the prior calendar year. The adjusted Connection Fee shall be calculated by
Gatherer within 60 days after the beginning of each year, but shall be
retroactive to the beginning of the year.

6.         Paragraph 5.3 of the Midstream Services Agreement is hereby deleted
and replaced in its entirety as follows:

At any time after each five year anniversary of the date of this Agreement, if
(a) the Board of Directors of Shipper or (b) the Conflicts Committee of Gatherer
deems there to be a material change to the economic returns or financial
condition of either Party, then each Party shall have a one-time option to elect
to renegotiate the Compression Fee, the Gathering Fee, the Connection Fee and/or
the basis for the annual adjustment to such fees. If the option is exercised,
the Parties shall negotiate in good faith for a period of 30

 

2

 

--------------------------------------------------------------------------------



 

days as to any changes in the Compression Fee, the Gathering Fee, the Connection
Fee and/or the basis for the annual adjustment to such fees. If the Parties are
unable to agree on the changes, if any, to be made to such terms, then the
Parties will enter into binding arbitration in accordance with Paragraph 8.4 to
resolve any dispute with respect to such terms.

7.         Paragraph 7.1 of the Midstream Services Agreement is hereby deleted
and replaced in its entirety as follows:

This Agreement shall be in effect as of the beginning of the Effective Date and
shall have an initial term of ten (10) years. Either Party shall have the right
to extend the initial term by five (5) years by providing the other Party with
written notice no less than one hundred and eighty (180) days prior to the
expiration date of the initial term. If the extension right is exercised, the
Parties shall negotiate in good faith for a period of 30 days as to any changes
in the Compression Fee, the Gathering Fee, the Connection Fee and/or the basis
for the annual adjustment to such fees. If the Parties are unable to agree on
the changes, if any, to be made to such fees, then the Parties will enter into
binding arbitration in accordance with Paragraph 8.4 to resolve any dispute with
respect to such fees. If extended, either Party may have a second five (5) year
extension right by providing the other Party with written notice no less than
one hundred and eighty (180) days prior to the expiration date of the first
renewal period. If the second extension right is exercised, the Parties shall
negotiate in good faith for a period of 30 days as to any changes in the
Compression Fee, the Gathering Fee, the Connection Fee and/or the basis for the
annual adjustment to such fees. If the Parties are unable to agree on the
changes, if any, to be made to such fees, then the Parties will enter into
binding arbitration in accordance with Paragraph 8.4 to resolve any dispute with
respect to such fees. All indemnity and confidentiality obligations and audit
rights shall survive the termination of this Agreement in accordance with their
terms. The Parties' obligations provided in this Agreement shall remain in
effect to the extent necessary for the purpose of complying with such
provisions.

8.         The following defined terms are hereby added to Section 1 of Exhibit
B to the Midstream Services Agreement in alphabetical order and the Paragraph
numbers thereof are hereby renumbered to reflect such additions:

Employment Cost Index – For any calendar year, the average of the Employment
Cost Index for Natural Resources, Construction, and Maintenance, not seasonally
adjusted, for each of the four calendar quarters for such year. All calculations
using the Employment Cost Index shall be made using the most recently available
version of such index as of the date of the calculation, as published by the
U.S. Department of Labor, Bureau of Labor Statistics at
http://www.bls.gov/ncs/ect/.

Percentage Change in Employment Cost Index – For any calendar year, the number
determined by dividing the Employment Cost Index for such year by the Employment
Cost Index for the preceding calendar year (such quotient to be rounded to four
decimal points).

 

3

 

--------------------------------------------------------------------------------



 

9.         Except where otherwise stated herein, terms defined in the Midstream
Services Agreement are used in this Amendment No. 1 as so defined.

10.       Except as set forth in this Amendment No. 1, the Midstream Services
Agreement shall not otherwise be amended and shall continue in full force and
effect in accordance with its terms.

11.       This Amendment No. 1 may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Amendment No. 1 shall become
effective when each party hereto shall have received a counterpart hereof signed
by all of the other parties hereto. Until and unless each party has received a
counterpart hereof signed by the other party hereto, this Amendment No. 1 shall
have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the day and year first above written.

 

 

 

QUEST RESOURCE CORPORATION,

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jerry D. Cash

 

 

 

Name: Jerry D. Cash

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLUESTEM PIPELINE, LLC,

 

 

 

 

 

 

 

 

 

 

 

 

By:

Quest Midstream Partners, L.P., its sole member,

 

 

 

 

 

 

 

 

By:

Quest Midstream GP, LLC, its general partner,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jerry D. Cash

 

 

 

 

 

Name: Jerry D. Cash

 

 

 

 

 

Title: Chief Executive Officer

 

 

 

5

 

 